            Case 5:19-cv-01039-OLG Document 23 Filed 10/30/19 Page 1 of 4

                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


ALEXANDER STROSS,                               §
                                                §
                  Plaintiff,                    §              5-18-CV-01039-JKP-RBF
                                                §
vs.                                             §
                                                §
HEARST COMMUNICATIONS, INC.,                    §
HEARST CORPORATION, HEARST                      §
NEWSPAPERS, LLC, HEARST                         §
NEWSPAPERS II, LLC, HEARST                      §
SEATTLE MEDIA, LLC, HEARST                      §
MEDIA SERVICES CONNECTICUT,                     §
LLC, MIDLAND PUBLISHING                         §
COMPANY. LLC, HURON                             §
PUBLISHING COMPANY, LLC,                        §
EDWARDSVILLE PUBLISHING                         §
COMPANY, LLC,                                   §
                                                §
                  Defendants.                   §

                                            ORDER

       Before the Court is the status of the above-referenced case, which was recently

reassigned to the docket of the Honorable Jason K. Pulliam, United States District Judge.

Although the Court recognizes that a Scheduling Order has already been entered in this case,

within fourteen (14) days from the date of this Order, the parties should confer and submit joint

scheduling recommendations that conform (to the extent possible) to the new presiding judge’s

attached template. To the extent the parties believe the circumstances of this case merit changes

to the Court’s standard scheduling order, they should explain the proposed changes and the basis

for them.

       IT IS SO ORDERED.

       SIGNED this 30th day of October, 2019.




                                     RICHARD B. FARRER
                                     UNITED STATES MAGISTRATE JUDGE
         Case 5:19-cv-01039-OLG Document 23 Filed 10/30/19 Page 2 of 4




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


ALEXANDER STROSS,                                 §
                                                  §
                   Plaintiff,                     §               5-18-CV-01039-JKP-RBF
                                                  §
vs.                                               §
                                                  §
HEARST COMMUNICATIONS, INC.,                      §
HEARST CORPORATION, HEARST                        §
NEWSPAPERS, LLC, HEARST                           §
NEWSPAPERS II, LLC, HEARST                        §
SEATTLE MEDIA, LLC, HEARST                        §
MEDIA SERVICES CONNECTICUT,                       §
LLC, MIDLAND PUBLISHING                           §
COMPANY. LLC, HURON                               §
PUBLISHING COMPANY, LLC,                          §
EDWARDSVILLE PUBLISHING                           §
COMPANY, LLC,                                     §
                                                  §
                   Defendants.                    §

                     AGREED1 SCHEDULING RECOMMENDATIONS

        The parties recommend that the following deadlines be entered in the Scheduling Order
to control the course of this case.


1. Parties shall make initial disclosures pursuant to Federal Rule of Civil Procedure 26(a)(1). To
   the extent a defendant knows the identity of a responsible third party contemplated by Texas
   Civil Practices & Remedies Code § 33.004, such identity is subject to disclosure under Rule
   26(a)(1)(A)(i).

2. The parties shall file a report on alternative dispute resolution in compliance with Local Rule
   CV-88(b) on or before _________ [Generally, 30 days from date of this order].

3. Parties asserting claims for relief shall submit a written offer of settlement to opposing
   parties on or before _________ [Generally, 60 days from date of this order], and each
   opposing party shall respond, in writing on or before _________ [Generally, 14 days after
   receipt of the offer of settlement]. All offers of settlement are to be private, not filed. The
   parties shall retain the written offers of settlement and response, as the Court will use these in
   assessing attorneys’ fees and costs at the conclusion of the proceedings. At any time, if any
   parties reach a settlement, they should immediately notify the Court by filing a joint
   advisory. The joint advisory shall state the parties who reached the settlement and whether a
1
  This document should generally be filed as an agreed upon recommendation. If any party
cannot agree to certain deadline, that party should indicate with specificity why a dispute exists
as to the appropriate deadline.
          Case 5:19-cv-01039-OLG Document 23 Filed 10/30/19 Page 3 of 4

   settlement conference is required or desired. If a hearing is requested, the parties shall confer
   and provide mutually agreeable potential dates for the hearing.

4. On or before _________ [Generally, 60 days from date of this order], the parties shall file
   any motion seeking leave to amend pleadings or join parties. To the extent it may apply in
   this case, the deadline for Defendant(s) to file a motion to designate responsible third parties,
   pursuant to Texas Civil Practices & Remedies Code § 33.004(a), is ________ [Generally, 60
   days from date of this order].

5. Parties asserting claims for relief shall file their designation of testifying experts and serve on
   all parties, but not file, the materials required by Federal Rule of Civil Procedure 26(a)(2)(B),
   on or before _________ [Generally, 90 days from date of this order].

6. Parties resisting claims for relief shall file their designation of testifying experts and serve on
   all parties, but not file, the materials required by Federal Rule of Civil Procedure 26(a)(2)(B),
   on or before _________ [Generally, 120 days from date of this order].

7. Parties shall file all designations of rebuttal experts and serve on all parties the material
   required by Federal Rule of Civil Procedure 26(a)(2)(B) for such rebuttal experts, to the
   extent not already served, within fourteen days of receipt of the report of the opposing expert.

8. The deadline to file supplemental expert reports required under Federal Rule of Civil
   Procedure 26(e)(2) is at least 30 days before trial. The parties are advised any report filed
   under this deadline may only supplement the initial report and may not introduce new
   opinion or subject matter. This deadline is not intended to provide an extension of the
   deadline by which a party must deliver the substance of its expert information or opinion.

9. Parties shall initiate all discovery procedures in time to complete discovery on or before
   _________ [Generally, 180 days from date of this order]. Written discovery requests are not
   timely if they are filed so close to this deadline that under the Federal Rules of Civil
   Procedure the response would not be due until after the expiration of the deadline. See Local
   Rule CV-16(d). Counsel may by agreement continue discovery beyond the deadline. The
   parties are advised that should they agree to extend discovery beyond the deadline, there will
   be no intervention by the Court except in exceptional circumstances. No trial setting or other
   deadline set forth herein will be vacated due to information obtained in post-deadline
   discovery. See Local Rule CV-7(d).

10. Counsel shall confer and file a joint report setting forth the status of settlement negotiations
    on or before ________ [Generally, 15 days after the discovery deadline].

11. On or before _______ [Generally, 15 days after the discovery deadline], the parties shall file
    any Daubert motions and challenge to or motion to exclude expert witnesses. Any such
    motion must specifically state the basis for the objection and identify the objectionable
    testimony.

12. On or before _________ [Generally, 45 days after the discovery deadline], parties shall file
    any dispositive motions, including motions for summary judgment on all or some of the
         Case 5:19-cv-01039-OLG Document 23 Filed 10/30/19 Page 4 of 4

   claims. Further, notwithstanding any deadline provided herein, no motion (other than a
   motion in limine) may be filed after this date except for good cause.

13. The Court will set dates for trial and the final pretrial conference after ruling on any
    dispositive motions or after the deadline for such motions passes without a pertinent filing.
    At that time, the Court will also set appropriate deadlines for trial and pretrial conference
    matters.

14. All of the parties who have appeared in the action conferred concerning the contents of the
    proposed scheduling order on ___________, and the parties have (agreed/disagreed) as to its
    contents. The following positions and reasons are given by the parties for the disagreement as
    to the contents of the proposed scheduling order______________.

                                                                 __________________________
                                                                   (Signature)

                                                                 __________________________
                                                                   (Print of type name)

                                                                 ATTORNEY FOR

                                                                 __________________________
                                                                   (Print or type name)

                                     CERTIFICATE OF SERVICE
